Citation Nr: 1713523	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  15-45 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent disabling for right total knee arthroplasty, for the period beginning July 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964 and from April 1966 to March 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 rating decisions the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA medical examinations with regard to the severity of the Veteran's knee disability was performed in January 2011, more than six year ago.  In a statement dated in May 2012, the Veteran reported that he was issued a brace for his knee in June or July 2011.  The Veteran's representative, in a statement dated in April 2017, indicated that the Veteran's doctor noted that the Veteran has complained of loss of strength and balance, including collapsing at times.  The Veteran's representative argued that the Veteran should be awarded a current examination to determine the current state of his disability.  As the evidence indicates that the Veteran's disability may have become more severe since the January 2011, the Veteran must be afforded a current VA medical examination regarding the severity of his right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The most recent treatment records associated with the claims file are dated in October 2012.  On remand, the Veteran must be contacted and asked to identify all relevant treatment dated since October 2012.  Thereafter, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file all identified treatment records.  See 38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all relevant treatment providers since October 2012. 

2.  Thereafter, after obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records identified by the Veteran.

3.  After the development in (1) and (2) above has been completed, schedule the Veteran for an examination to determine the extent of his service-connected right total knee arthroplasty.  It is notable that the Veteran lives overseas.  The claims file must be made available to the examiner for review in conjunction with the examination.  All indicated tests should be performed.  The examiner are requested to delineate all symptomatology associated with, and the current severity of, the disability.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, in whole or in part, provide the Veteran with a supplemental statement of the case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


